TYSON, J.
— The defendant is sought in this action to he made liable as a common carrier for damages sustained by plaintiff to his goods, which were injured by kerosene oil being poured over them while in the depot structure of defendant. It is not insisted that defendant’s common-law liability, which is that of an insurer, and therefore absolute, had terminated, and that of warehouseman had commenced, when the injury to the goods occurred. The condition of the goods is not denied, neither is there a controversy that such damage occurred to them while in defendant’s possession. But.defendant undertook to relieve itself of its commOn-law liability as an insurer by a special exception contained in the bill of lading which it issufed to plaintiff. This exception was made the subject-matter of a special plea. The averment of the plea, is that “in consideration of a reduced rate (which-was granted to the jilaintiff) the *25defendant shall not be liable for any loss to the property or for damage thereto caused by robbery, riots, and strikes -while said shipment was in transit or while in depot at point of delivery, and the defendant avers that the damage to said shipment was caused either by robbers, riots, or strikes -while in transit or in depot at point of delivery and without fault or negligence on its part.”
It is not doubted but that plaintiff -was bound to prove no more than that the goods were delivered to defendant and that they were damaged while in its possession, to make out a prima facie case for a recovery. When this' was shown, as was done, the onus was then cast on the defendant to bring itself within the exception pleaded. In other words, it was incumbent upon defendant to make a prima facie case of exculpation.—Gray’s Ex’r. v. Mobile Trade Company, 55 Ala. 387, 399, 28 Am. Rep. 729. And in order to do this it was incumbent upon it to introduce evidence from -which the jury would be authorized to find, or at least to infer, that the damage or injury done the goods was the act of a robber, rioter, or striker; for clearly, as to all other acts resulting in damage to them by -whomsoever committed, if committed by a person not within the class named, the exception, or rather the exemption from its common-law liability, as shown by the exception, has no application, and that rule of liability is, of course, unaffected, and must-govern. It is not insisted that the testimony in any degree shows that the kerosene oil was poured upon the goods by a rioter or striker within the meaning of those- terms as employed in the exception. The insistence is that the act of depredation was committed by robbers, and yet it is conceded that it did not constitute legal robbery. The contention on'.this point is that the word “robbers” is to be taken in its ordinary sense, and not in its technical legal sense; that one of its synonyms is “depredator,” etc. In the absence of something in the context to obviously show that the word was used in its ordinary sense, instead of its legal sense, its legal signification must be adopted.— Bragg v. State, 134 Ala. 172, 32 South. 767; Endlich on the Interpretation of Statutes, § 75; 17 Am. & Eng. Ency. Law (2d Ed.) p. 13.
*26The defendant having failed to exculpate- itself from its common-law liability, the general affirmative charge, if requested by-plaintiff, could have been properly given for him. This, of course, renders it unnecessary to review the exceptions reserved to the oral charge of the court, and its refusal to give the several written charges requested by defendant. ' .
There remains only two other assignments of error to be disposed of. Both are predicated upon rulings of the court in admitting testimony against defendant's objection. The objection interposed to the question propounded to plaintiff on redirect examination was that it called for immaterial testimony. The answer to it was not only not immaterial, but relevant to the issue. It tended to show that the-failure of defendant’s agent to deliver the goods on the morning of their arrival, before they were damaged, to those whom plaintiff sent for them, was wrongful. In other words, it tended to establish that its station agent whose duty it was to deliver the goods to plaintiff was without proper excuse to do so. The pertinency of this is quite apparent in view of the fact, under the circumstance shown by the testimony, that it was- important under the proceedings that defendant’s common -law liability be shown not to have been terminated and that of warehouseman begun. L. & N. R. R. Co. v. McGuire., 79 Ala. 395.
Nor is there any merit in the remaining assignment. The witness had seen the goods in their damaged condition soon after the oil had been poured over them. It was, therefore, competent to- ask him what their condition was six months after that, as tending to show the extent and lasting effect the oil had upon them.
Affirmed.
Weakley, C. J., and Simpson and Anderson, JJ. con cur.